Exhibit 10.6

 



AMENDMENT TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

This Amendment (“Amendment”) is entered into as of the 23rd day of May 2016, by
and between Home Bank, N.A. (the “Bank”) and Joseph B. Zanco (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Bank and the Executive previously entered into an Amended and
Restated Employment Agreement, dated as of March 28, 2011 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement in order to extend its term,
as provided in Section 2(b) thereof.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1. The last sentence in Section 2(a) of the Agreement is amended and restated to
read as follows: “The terms and conditions of this Agreement shall be and remain
in effect during the period beginning on the Effective Date of this Agreement
and ending on June 22, 2018, plus such extensions, if any, as are provided
pursuant to Section 2(b) hereof (the “Employment Period”).”

 

2. Except to the extent expressly amended hereby, the Agreement shall continue
unmodified and shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 



 



  HOME BANK, N.A.               By: /s/ John W. Bordelon     John W. Bordelon  
  President and Chief Executive Officer               EXECUTIVE              
/s/ Joseph B. Zanco   Joseph B. Zanco



 



 

 

 

 

 

 

 

 

 

 

